DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Remarks filed 12/15/2021.  Claims 1-13 are presented for examination. Claims 1-13 are pending. All rejections or objections not repeated below are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silvert (US Pub. 20190196981).
As per claims 1, 6, and 9, Silvert discloses a data backup method, wherein the method comprises: 
See paragraph 0060 and paragraph 0061, lines 1-5, wherein the backup application (i.e. first node) receiving the authentication key or identification information from a storage device to verify the identity of a backup application (i.e. identifier of a backup execution node). It is noted that “identifier of a backup execution node” in the claim is the identifier uses to identify and indicate the node that is going to perform a backup execution such as first node. A backup execution node in this limitation does not suggest it is a separate node from the first node); and 
backing up, by the first node, data of the first node in the storage device responsive to determining that an ID of the first node is the same as the ID of the backup execution node obtained from the storage device. See paragraphs 0036 and 0061, lines 19-25, once the first node is identified and authenticated to determine that the first node is the same as the authorized node [to perform the backup] after comparing the CA information (e.g. identification information) then the backup of data from the first node into the storage device is commenced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Silver and in view of Clark (US Pub. 2016/0162365).
As per claims 2 and 10, Silvert discloses the method according to claim 1, wherein before obtaining the ID of the backup execution node from the storage device, the method further comprises: 
receiving, by the first node, an activation signal. See paragraph 0006.
Silvert does not particularly disclose the activation signal is an indication to trigger a backup operation.
Clark discloses a backup operation triggered by a command according user-input command or predefined backup schedule. See paragraph 0036.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silvert to include the teaching of Clark in order to arrive at the current invention. The motivation of doing so is to enable the backup application with a trigger to begin the backup operation in order to maintain data redundancy and reliability.

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Silver and in view of Deshmukh et al. (US Patent 7472242).
As per claims 3 and 11, Silvert does not particularly disclose the method according to claim 1, wherein the method further comprises: 
obtaining, by the first node, last backup information from the storage device; and 
wherein the backing up data of the first node in the storage device comprises: 

Deshmukh et al. disclose obtaining, by the first node, last backup information from the storage device; and wherein the backing up data of the first node in the storage device comprises: determining, by the first node based on the last backup information, new data to be backed up in the first node, and performing an incremental backup on the new data in the storage device. See col. 3, lines 21-36 and Fig. 10, wherein the previous backup image is obtained, compare it with the new data blocks, and perform incremental backup of the source device with only changed blocks and new blocks.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silvert to include the teaching of Brenner et al. in order to arrive at the current invention. The motivation of doing so is to reduce the amount of storage memory space required to store backup data images.

As per claim 7, Silvert does not particularly disclose the method according to claim 6, wherein the method further comprises: obtaining, by the storage device, last backup information; sending, by the storage device, the last backup information to the first node, wherein the last backup information is used to determine new data to be backed up in the first node; and wherein the receiving data of the first node in the storage device comprises: receiving, by the storage device, the new data. 
See col. 3, lines 21-36 and Fig. 10, wherein the previous backup image is obtained, compare it with the new data blocks, and backup content of the source device with only changed blocks and new blocks.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silvert to include the teaching of Brenner et al. in order to arrive at the current invention. The motivation of doing so is to reduce the amount of storage memory space required to store backup data images.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Deshmukh et al. (US Patent 7472242) and further of Duprey et al. (US Patent 8819362).
As per claims 4 and 12, Silvert does not particularly disclose the method according to claim 1, wherein the method further comprises: obtaining, by the first node, last backup information from the storage device; and wherein the backing up data of the first node in the storage device comprises: determining, by the first node based on the last backup information, new data to be backed up in the first node, and performing an 
Deshmukh et al. disclose obtaining, by the first node, last backup information from the storage device; and wherein the backing up data of the first node in the storage device comprises: determining, by the first node based on the last backup information, new data to be backed up in the first node, and performing an incremental backup on the new data in the storage device. See col. 3, lines 21-36 and Fig. 10, wherein the previous backup image is obtained, compare it with the new data blocks, and perform incremental backup of the source device with only changed blocks and new blocks.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silvert to include the teaching of Brenner et al. in order to arrive at the current invention. The motivation of doing so is to reduce the amount of storage memory space required to store backup data images.
Silvert et al. and Deshmukh et al. do not particularly disclose performing an incremental backup on the new data in the storage device responsive to determining that a data amount of the new data is greater than a preset data amount. 
Duprey et al. disclose performing a backup on the new data in the storage device responsive to determining that a data amount of the new data is greater than a preset data amount. See col. 15, lines 61-65.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshmukh et al. to include the teaching of Duprey et al. in order to arrive at the current invention. The .

Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Silver and in view of Mokhtarzada et al. (US Pub. 20160063026).
As per claims 5, 8, and 13, Silvert does not particularly disclose the method according to claim 1, wherein the method further comprises: indicating, by the first node, to the storage device to delete data whose storage time is greater than or equal to a preset time threshold. 
Mokhtarzada et al. disclose the storage device receiving a request to delete data whose storage time is greater than or equal to a preset time threshold. See Fig. 6, steps 602, 608, 616, and paragraph 0117.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silvert to include the teaching of Mohktarzada et al. in order to arrive at the current invention. The motivation of doing so is to free up storage space in a case where the data is no longer useful after a period of time.





Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argued in pages 5-6 that the method of verifying certificate by comparing hash values to authenticate the backup application involving public key and private key is not equivalent to “determining that an ID of the first node is the same as the ID of the backup execution node”.
The Examiner respectfully disagrees. The backup application of Silvert has a certificate containing public key and identifying information. The same certificate is returned to the CA to verify the identity of the backup application to ensure that the backup application is not a rogue application. It is further noted that under a broadest reasonable interpretation, information related to a computing device that is usable to identify the identity of the computing device is considered as identifier of the computing device. Therefore, the identifier of the backup application is its own certificate and the teaching in paragraph 0061 provides the evidence that reads on the claim limitation wherein the identity of the backup application is verified using its certificate. 
Applicant relied upon the allowability of claims 1, 6, and 9 for the allowability of their dependent claims. Therefore, all claims that are depending directly or indirectly to claims 1, 6, and 9 are also rejected by the virtue of their dependency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Thanh D Vo/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139